


Exhibit 10.67

 

HUNTSMAN CORPORATION

2016 STOCK INCENTIVE PLAN

 

Performance Share Unit Award Agreement

 

Grantee:

 

Date of Grant:

 

Target Number of Performance Share Units:

 

Maximum Number of Performance Share Units:

 

1.     Notice of Grant.  You are hereby granted pursuant to the Huntsman
Corporation 2016 Stock Incentive Plan (the “Plan”) the number of Performance
Share Units as determined in accordance with Appendix A attached hereto and
based upon the Target Number and the Maximum Number of Performance Share Units
provided above, whereby each Performance Share Unit represents the right to
receive one share of Common Stock of Huntsman Corporation (the “Company”), plus
the additional rights to Dividend Equivalents set forth in Section 3, subject to
the terms and conditions of the Plan and this Agreement (the “Award”).

 

2.     No Stockholder Rights.  The Performance Share Units granted pursuant to
this Agreement do not and shall not entitle you to any rights of a holder of
Common Stock and shall remain forfeitable at all times prior to the date on
which rights become vested and the restrictions with respect to the Performance
Share Units lapse in accordance with Section 6.

 

3.     Dividend Equivalents.  On the Vesting Date (as defined below), you are
entitled to receive, either as cash or additional Performance Share Units in the
sole discretion of the Committee, an amount equal to all dividends or other
distributions the Company declares and pays during the applicable performance
period set forth in Appendix A attached hereto on the number of Performance
Share Units you earn pursuant to this Agreement as determined in accordance with
Appendix A, if any.

 

4.     Restrictions; Forfeiture.  The Performance Share Units are restricted in
that they may not be sold, transferred or otherwise alienated until the
restrictions are removed or expire as described in Section 6 of this Agreement. 
The Performance Share Units are also restricted in the sense that they may be
forfeited to the Company as provided in Section 6 (the “Forfeiture
Restrictions”).

 

5.     Issuance of Common Stock.  No shares of Common Stock shall be issued to
you prior to the date on which the Performance Share Units vest and the
restrictions, including the Forfeiture Restrictions, with respect to the
Performance Share Units lapse, in accordance with Section 6.  After the
Performance Share Units vest pursuant to Section 6, the Company shall, promptly
and within 60 days of such vesting date, cause to be issued Common Stock
registered in your name in payment of such vested Performance Share Units.  The
Company shall evidence the Common Stock to be issued in payment of such vested
Performance Share Units in the manner it deems appropriate.  The value of any
fractional Performance Share Units shall be rounded down at the time Common
Stock is issued to you in connection with the Performance Share Units.  No
fractional shares of Common Stock, nor the cash value of any fractional shares
of Common Stock, will be issuable or payable to you pursuant to this Agreement. 
The value of such shares of Common Stock shall not bear any interest owing to
the passage of time.  Neither this Section

 

--------------------------------------------------------------------------------


 

5 nor any action taken pursuant to or in accordance with this Section 5 shall be
construed to create a trust or a funded or secured obligation of any kind.

 

6.     Expiration of Restrictions and Risk of Forfeiture.

 

(a)   Vesting Requirements. Subject to the terms and conditions of this
Agreement and the Plan, the Forfeiture Restrictions on the Performance Share
Units will lapse and the Performance Share Units will vest, if at all, in
accordance with and at the conclusion of the performance period set forth in
Appendix A attached hereto (the “Vesting Date”).  Shares of Common Stock that
are nonforfeitable and transferable will be issued to you in payment of your
vested Performance Share Units as set forth in Section 5, provided that you are
continuously employed by or providing services to the Company or any of its
Subsidiaries from the Date of Grant through the Vesting Date.  For purposes of
this Agreement, “employed by or providing services to the Company or any of its
Subsidiaries,” “service relationship with the Company or any of its
Subsidiaries” and similar phrases shall include being an employee or a director
of, or a consultant to, the Company or a Subsidiary and, following a spin-off of
any Subsidiary of the Company (a “Spin-Off”)as a separate, publicly traded
company (“SpinCo”), being an employee or a director of, or a consultant to,
SpinCo or its Subsidiaries.

 

(b)   Adjustments to Performance Share Units Following Performance Period. 
Immediately following the Committee’s certification of the satisfaction of the
applicable performance goals set forth in Appendix A attached hereto, and the
applicable level of achievement attained in connection therewith, the number of
Performance Share Units as determined in accordance with Appendix A (and the
corresponding number of shares of Common Stock to be issued to you in settlement
of such Performance Share Units) shall be determined based upon the achievement
of the applicable performance goals, taking into account the Target Number and
the Maximum Number of Performance Share Units provided above.

 

(c)   Adjustments in Connection with a Spin-Off.  In the event that a Spin-Off
occurs prior to the Vesting Date, the Committee may adjust the performance goals
set forth in Appendix A, including the performance period or the peer group
companies specified therein, as the Committee may deem appropriate to reflect
the impact of the Spin-Off on the Award; provided, however, that with respect to
any Award that is intended to constitute performance-based compensation pursuant
to Section 162(m) of the Code, adjustments to reflect the Spin-Off shall only be
made to the extent they are permitted pursuant to Section 162(m) of the Code and
the regulations promulgated thereunder.

 

7.     Termination of Services.  If your service relationship with the Company
or any of its Subsidiaries is terminated for any reason, then those Performance
Share Units for which the restrictions have not lapsed as of the date of
termination shall become null and void and those Performance Share Units shall
be forfeited to the Company.  The Performance Share Units for which the
restrictions have lapsed as of the date of such termination, including
Performance Share Units for which the restrictions lapsed in connection with
such termination, shall not be forfeited to the Company and shall be settled as
set forth in Section 5.

 

8.     Change of Control.  Upon a Change of Control, the provisions of
Section 6(j)(ix) of the Plan shall apply.

 

2

--------------------------------------------------------------------------------


 

9.     Leave of Absence.  With respect to the Award, the Company may, in its
sole discretion, determine that if you are on leave of absence for any reason
you will be considered to still be in the employ of, or providing services for,
the Company, provided that rights to the Performance Share Units during a leave
of absence will be limited to the extent to which those rights were earned or
vested when the leave of absence began.

 

10.  Withholding of Tax.  To the extent that the receipt or vesting of
Performance Share Units (or Dividend Equivalents) or the issuance of shares of
Common Stock with respect to Performance Share Units (or Dividend Equivalents)
results in the receipt of compensation by you with respect to which the Company
or a Subsidiary has a tax withholding obligation pursuant to applicable law,
unless you elect to pay the amount of such obligations to the Company in cash,
the Company or such Subsidiary shall withhold (or “net”) such number of Shares
otherwise payable to you as the Company or the Subsidiary may require to meet
its withholding obligations under such applicable law; provided, that, the
number of shares of Common Stock withheld shall be limited to the number of
shares of Common Stock having an aggregate Fair Market Value on the date of
withholding equal to the aggregate amount of tax withholding obligations
determined based on the applicable minimum statutory tax withholding
requirements (or, in the discretion of the Committee, the Fair Market Value of
such shares of Common Stock may exceed the minimum statutory withholding
requirement but may not be greater than the maximum statutory withholding
requirement; provided that the exercise of such discretion by the Committee
would not cause an Award otherwise classified as an equity award under ASC Topic
718 to be classified as a liability award under ASC Topic 718).  Notwithstanding
the foregoing, to the extent any cash payments are made to you under this
Agreement, tax withholding obligations related thereto will be withheld from
such payments.  No delivery of Shares or other payment shall be made pursuant to
this Agreement until you have paid or made arrangements approved by the Company
or the Subsidiary to satisfy in full the applicable tax withholding requirements
of the Company or Subsidiary.

 

11.  Compliance with Securities Law.  Notwithstanding any provision of this
Agreement to the contrary, the issuance of Common Stock will be subject to
compliance with all applicable requirements of federal, state, or foreign law
with respect to such securities and with the requirements of any stock exchange
or market system upon which the Common Stock may then be listed.  No Common
Stock will be issued hereunder if such issuance would constitute a violation of
any applicable federal, state, or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Common Stock may then be listed.  In addition, Common Stock will not
be issued hereunder unless (a) a registration statement under the Securities Act
of 1933, as amended (the “Act”), is at the time of issuance in effect with
respect to the shares issued or (b) in the opinion of legal counsel to the
Company, the shares issued may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Act.  YOU ARE
CAUTIONED THAT ISSUANCE OF COMMON STOCK UPON THE VESTING OF PERFORMANCE SHARE
UNITS GRANTED PURSUANT TO THIS AGREEMENT MAY NOT OCCUR UNLESS THE FOREGOING
CONDITIONS ARE SATISFIED. The inability of the Company to obtain from any
regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
shares subject to the Award will relieve the Company of any liability in respect
of the failure to issue such shares as to which such requisite authority has not
been obtained.  As a condition to any issuance hereunder, the Company may
require you to satisfy any qualifications that may be necessary or appropriate
to evidence

 

3

--------------------------------------------------------------------------------


 

compliance with any applicable law or regulation and to make any representation
or warranty with respect to such compliance as may be requested by the Company. 
From time to time, the Board and appropriate officers of the Company are
authorized to take the actions necessary and appropriate to file required
documents with governmental authorities, stock exchanges, and other appropriate
Persons to make shares of Common Stock available for issuance.

 

12.  Right of the Company and Subsidiaries to Terminate Services.  Nothing in
this Agreement confers upon you the right to continue in the employ of or
performing services for the Company or any Subsidiary, or interferes in any way
with the rights of the Company or any Subsidiary to terminate your employment or
service relationship at any time.

 

13.  No Guarantee of Interests.  The Board and the Company do not guarantee the
Common Stock of the Company from loss or depreciation.

 

14.  Clawback.  This Agreement is subject to any written clawback policies the
Company, with the approval of the Board, may adopt.  Any such policy may subject
your rights and benefits under this Agreement to reduction, cancellation,
forfeiture or recoupment if certain specified events or wrongful conduct occur.

 

15.  Entire Agreement; Governing Law.  The Plan is incorporated herein by
reference.  The Plan and this Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and you with
respect to the subject matter hereof, and may not be modified materially
adversely to your interest except by means of a writing signed by the Company
and you.  This Agreement is governed by the internal substantive laws, but not
the choice of law rules, of the state of Delaware.

 

16.  Amendment.  Except as provided below, this Agreement may not be modified in
any respect by any oral statement, representation or agreement by any employee,
officer, or representative of the Company or by any written agreement which
materially adversely affects your rights hereunder unless signed by you and by
an officer of the Company who is expressly authorized by the Company to execute
such document.  This Agreement may, however, be amended as permitted by the
terms of the Plan, as in effect on the date of this Agreement. Notwithstanding
anything in the Plan or this Agreement to the contrary, if the Committee
determines that the terms of this grant do not, in whole or in part, satisfy the
requirements of Section 409A of the Code, the Committee, in its sole discretion,
may unilaterally modify this Agreement in such manner as it deems appropriate to
comply with such section and any regulations or guidance issued thereunder.

 

17.  Section 409A Compliance.  Notwithstanding any provision of this Agreement
to the contrary, all provisions of this Agreement are intended to comply with
Section 409A of the Code, and the applicable Treasury regulations and
administrative guidance issued thereunder (collectively, “Section 409A”), or an
exemption therefrom, and shall be interpreted, construed and administered in
accordance with such intent.  Any payments under this Agreement that may be
excluded from Section 409A (due to qualifying as a short-term deferral or
otherwise) shall be excluded from Section 409A to the maximum extent possible. 
No payment shall be made under this Agreement if such payment would give rise to
taxation under Section 409A to any person, and any amount payable under such
provision shall be paid on the earliest date permitted with respect to such
provision by Section 409A and not before such date.  Notwithstanding the

 

4

--------------------------------------------------------------------------------


 

foregoing, the Company makes no representations that the payments and benefits
provided under this Agreement are exempt from, or compliant with, Section 409A
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by you on account of
non-compliance with Section 409A.

 

18.  General.  You agree that this Award is granted under and governed by the
terms and conditions of the Plan and this Agreement.  In the event of any
conflict, the terms of the Plan shall control.  Unless otherwise defined herein,
the terms defined in the Plan shall have the same defined meanings in this
Agreement.

 

HUNTSMAN CORPORATION

 

GRANTEE

 

 

 

 

 

 

 

 

 

[Name]

 

[Name]

[Title]

 

 

 

5

--------------------------------------------------------------------------------


 

APPENDIX A

 

PERFORMANCE GOAL

 

[insert performance goal with vesting and payout criteria]

 

--------------------------------------------------------------------------------
